Slip Op. 01-133

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
NSK LTD. and NSK CORPORATION,           :
KOYO SEIKO CO., LTD. and KOYO           :
CORPORATION OF U.S.A., NTN BEARING      :
CORPORATION OF AMERICA, NTN CORPORATION,:
AMERICAN NTN BEARING MANUFACTURING      :
CORPORATION, NTN DRIVESHAFT, INC.       :
and NTN-BOWER CORPORATION,              :
                                        :
               Plaintiffs and           :
               Defendant-Intervenors,   :
                                        :
NIPPON PILLOW BLOCK SALES CO. LTD. and :
FYH BEARING UNITS USA INC.,             :
                                        :
               Plaintiffs,              :
                                        :
          v.                            :     Consol. Court No.
                                        :     97-02-00216
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor     :
               and Plaintiff.           :
________________________________________:



                             JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand (“Remand Results”), NSK Ltd. and NSK Corp. v. United States,
2001 Ct. Intl. Trade LEXIS 76, Slip Op. 01-69 (CIT June 6, 2001)
and Commerce having complied with the Court’s remand, and no
responses to the Remand Results having been submitted by the
parties, it is hereby
Consol. Court No. 97-02-00216                               Page 2


     ORDERED that the Remand Results filed by Commerce on September
4, 2001, are affirmed in their entirety; and it is further

     ORDERED that since all other issues having been previously
decided, this case is dismissed.




                                    ______________________________
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE
Dated:    November 15, 2001
          New York, New York